Notice of Pre-AIA  or AIA  Status
Claims 1-5, 7, 10-12, 14, 15, 17, and 20-28 remain for examination.  The amendment filed 4/30/21 added claims 22-28; amended claims 1, 3, 5, 10, 14, 15, 20, & 21; and cancelled claims 6, 8, 9, 13, 16, 18, & 19.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 9 of the amendment filed 4/30/21, with respect to the rejection(s) of claim(s) 1-21 under 35 USC 103 in view of van de Ruit and Yacobi have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly discovered reference to Sprague.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7, 10-12, 14, 15, 17, and 20-28 are rejected under 35 U.S.C. 103 as being unpatentable over van de Ruit (U.S. Patent Publication 2019/0121988) in view of Yacobi (U.S. Patent Publication 2005/0171904) in view of Sprague (U.S. Patent Publication 2016/0275461).


Van de Ruit discloses a method comprising: receiving a first private key
	Van de Ruit is silent regarding the private key having an associated certificate from an issuing authority; and is further silent regarding any private key having been stored on the device at the time of its manufacture.  However, Yacobi discloses a related invention for a storage device comprising a secure hardware element for storing private keys and performing cryptographic currency transactions (e.g. Figure 9, and paragraphs 0131-0135) wherein inter alia the storage device may comprise a private key [and corresponding public key] that was generated by the manufacturer at the time of its creation (paragraphs 0139-0140) and that certificates issued by a relevant authority may be employed to help authenticate the corresponding keys (e.g. paragraphs 0049 & 0098).  It would have been obvious, prior to the effective filing date 
	Neither van de Ruit nor Yacobi disclose validating the storage device via the distributed ledger when the storage device is activated within a system in which the storage device is used, wherein the validation detection at least one of errors or tampering with the storage device.  However, Sprague discloses a related invention for devices to perform transactions on a distributed ledger [blockchain] wherein these limitations are taught (Sprague: Abstract, and paragraphs 0021-0022, 0025, & 0039).  It would have been obvious, prior to the effective filing date of the instant invention, to use the blockchain to validate the storage device’s integrity as disclosed by Sprague, in the invention(s) of van de Ruit and/or Yacobi, as doing so would provide further security for blockchain transactions (Sprague, paragraph 0037), including but not limited to Bitcoin transactions (Sprague, paragraph 0003).

Regarding claim 2:	The combination further discloses wherein the second private key is generated by the storage device and its associated public key certificate is issued by a certificate issuing authority (Yacobi, paragraphs 0139-0140). 



Regarding claim 4:	The combination further discloses wherein validating the storage device comprises: generating a request to the distributed ledger for first device information associated with the storage device stored on the distributed ledger, wherein the request is cryptographically signed using the second private key (van de Ruit, paragraphs 0161-0163, and 0172-0178); obtaining second device information from the storage device (van de Ruit, Ibid, particularly 0161-0163; and Yacobi, paragraphs 0145-0151); and comparing the first device information to the second device information, wherein the storage device is validated when the first device information and the second device information is identical (van de Ruit: Ibid; and also paragraph 0181; Yacobi, Ibid). 

Regarding claim 5:	The combination further discloses wherein the onboard computing device is configured to generate a request to update a device state information stored on the distributed ledger (Sprague, paragraph 0021) and verify the device state information stored on the distributed ledger after installation of the storage device within the system (Sprague, paragraphs 0075 & 0092: “…the device registration record can be updated with a success count…”). 


Regarding claim 10:
Van de Ruit discloses a storage device comprising: a storage portion (element 110 of Figure 1c); and an onboard computing device, comprising: a processor (e.. paragraphs 0007-0015; and element 220 of Figure 1c); a memory module in signal communication with the processor, wherein the memory module includes a first private key associated with a distributed ledger, the memory module including a second private key associated with the storage device (element 210 of Figure 1c; and paragraph 0144 regarding multiple private keys); and a communication module in signal communication with the processor and a network from which the distributed ledger is accessed, the first private key being used to enable the storage device to participate in the distributed ledger and the second private key being used to sign a block of a blockchain associated with the distributed ledger (paragraphs 0136-0139). 
	Van de Ruit is silent regarding the second private key being unique to the storage device and the second private key being stored on the memory module at a time of manufacturing the storage device.  However, Yacobi discloses a related invention for a storage device comprising a secure hardware element for storing private keys and performing cryptographic currency transactions (e.g. Figure 9, and paragraphs inter alia the storage device may comprise a unique private key [and corresponding public key] that was generated by the manufacturer at the time of its creation (paragraphs 0139-0140).  It would have been obvious, prior to the effective filing date of the instant invention, to implement these features disclosed by Yacobi into the storage device disclosed by van de Ruit, as embedding a private key at the time of manufacture allows for the device to attest to other nodes on a network that it has not been tampered with (Yacobi, paragraphs 0141-0147).
Neither van de Ruit nor Yacobi disclose validating the storage device via the distributed ledger when the storage device is activated within a system in which the storage device is used, wherein the validation detection at least one of errors or tampering with the storage device.  However, Sprague discloses a related invention for devices to perform transactions on a distributed ledger [blockchain] wherein these limitations are taught (Sprague: Abstract, and paragraphs 0021-0022, 0025, & 0039).  It would have been obvious, prior to the effective filing date of the instant invention, to use the blockchain to validate the storage device’s integrity as disclosed by Sprague, in the invention(s) of van de Ruit and/or Yacobi, as doing so would provide further security for blockchain transactions (Sprague, paragraph 0037), including but not limited to Bitcoin transactions (Sprague, paragraph 0003).


Regarding claim 11:	The combination further discloses wherein the memory module comprises a secure memory that is isolated from system in which the storage device is installed, and 

Regarding claim 12:	The combination further discloses wherein the first private is generated by an issuing system, and wherein the issuing system is configured to generate a certificate with the first private key and further configured to securely transmit the certificate and private key to the storage device via the communication module (Yacobi, paragraphs 0049 & 0098). 

Regarding claim 14:	The combination further discloses wherein onboard computing device is configured to, independently of the system: generate a request to the distributed ledger for first device information associated with the storage device stored on the distributed ledger, wherein the request is cryptographically signed using the second private key (van de Ruit, paragraphs 0161-0163, and 0172-0178; Sprague, paragraphs0074-0075 & 0092); obtain second device information from the storage device (van de Ruit, Ibid, particularly 0161-0163; and Yacobi, paragraphs 0145-0151; Sprague, Ibid); and compare the first device information to the second device information, wherein the storage device is validated when the first device information and the second device information is identical (van de Ruit: Ibid; and also paragraph 0181; Yacobi, Ibid; Sprague, Ibid). 
 
…the device registration record can be updated with a success count…”). 

Regarding claim 17:	The combination further discloses wherein the onboard computing device is configured to generate a request to authorize a storage device configuration operation, wherein the request is provided to the distributed ledger (van de Ruit, paragraphs 0172-0181). 

Regarding claim 20:
Van de Ruit discloses a method comprising: generating a first private key associated with a distributed ledger (e.g. paragraphs 0007, 0117, & 0147); storing the first private key on a secure memory; and signing one or more ledger operations using a second private key, the signing being performed by an onboard computing device of the storage device, the second private key being different from the first private key and generated by the storage device (paragraphs 0136-144); and updating the distributed ledger to include first device information related to the storage device (paragraphs 0161-0163 & 0172; see also claim 14 regarding storing the device fingerprint on the blockchain). 
inter alia the storage device may comprise a unique private key [and corresponding public key] that was generated by the manufacturer at the time of its creation (paragraphs 0139-0140) and that certificates issued by a relevant authority may be employed to help authenticate the corresponding keys (e.g. paragraphs 0049 & 0098).  It would have been obvious, prior to the effective filing date of the instant invention, to implement these features disclosed by Yacobi into the storage device disclosed by van de Ruit, as certificates were incredibly well known to those of ordinary skill in the cryptographic arts as a valid technique to authenticate key pairs of a public key cryptographic system; while the unique private key allows for the device to attest to other nodes on a network that it has not been tampered with (Yacobi, paragraphs 0141-0147).
	Neither van de Ruit nor Yacobi disclose updating the distributed ledger to include first device information related to ownership of the storage device, wherein the updating is performed by the storage device independently of a system in which the storage device is used.  However, Sprague discloses a related invention for devices to perform transactions on a distributed ledger [blockchain] wherein these limitations are taught (paragraph 0025, noting that the device whose integrity is being measured creates its initial record itself to save on the blockchain, independently of any other device it may 

Regarding claim 21:	The combination further discloses wherein the onboard computing device is configured to validate the storage device when the storage device is activated within a system, wherein validating the storage device comprises: generating a request to the distributed ledger for the first device information, wherein the request is cryptographically signed using the second private key (van de Ruit, paragraphs 0161-0163, and 0172-0178); obtaining second device information from the storage device (van de Ruit, paragraphs 0161-0163; Yacobi, paragraphs 0145-0151); and comparing the first device information to the second device information, wherein the storage device is validated when the first device information and the second device information is identical (van de Ruit: Ibid, and paragraph 0181; Yacobi, Ibid). 

Regarding claims 22 and 25:
	The combination further discloses wherein the first and second device information comprise at least one of date of manufacture, serial number, model number, 

Regarding claims 23, 26, and 28:
	The combination further discloses wherein the storage device comprises one of a hard disk drive or a solid state drive (van de Ruit, paragraph 0189).

Regarding claims 24 and 27:
	The combination further discloses wherein the storage device comprises a communications module operable to transmit and receive updates to and from the distributed ledger via a network (van de Ruit, paragraph 0105).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Patent Publications 2018/0254898 (Sprague) [directed toward a related invention by the same inventive unit] and 2019/0268141 (Pandurangan) [directed toward a solid state drive capable of performing blockchain transactions directly and independently of the computer it is installed on].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A GYORFI whose telephone number is (571)272-3849.  The examiner can normally be reached on 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


THOMAS A. GYORFI
Examiner
Art Unit 2435



/THOMAS A GYORFI/Examiner, Art Unit 2435                                                                                                                                                                                                        8/11/2021

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435